             Case 1:20-cv-03208-JMF Document 66 Filed 04/30/21 Page 1 of 1

I<APLAN HECI<ER & FINI< LLP                                   350 FIFTH AVENUE      I
                                                              NEW YORK, NEW YORK 10118
                                                                                        SUITE 7110



                                                              TEL (212) 763-0883    I FAX (212) 564-0883
                                                              WWW.KAPLANHECKER.COM




                                                              DIRECT DIAL    212.763.0884
                                                              DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                            April 30, 2021
   VIA ECF

   The Honorable Jesse M. Furman
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

                           Re:    In re Columbia University Tuition Refund Action,
                                  Lead Case No. 1:20-cv-03208 (JMF) (S.D.N.Y.)

   Dear Judge Furman:

          We write on behalf of both parties in the above-captioned action to provide a status report
   concerning the progress of settlement discussions pursuant to the Court’s March 15, 2021 order.
   See ECF 65.

           Since the parties last reported to the Court, substantial progress has been made with respect
   to the complex calculations necessary to arrive at a settlement amount. While the parties require
   more time to finalize an agreement, the parties fully expect to reach a settlement. Accordingly,
   the parties propose providing a status report to the Court concerning the progress of their settlement
   discussions on or before June 15, 2021.

                                                         Respectfully submitted,



                                                         Roberta A. Kaplan

   cc: Counsel of Record
